DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Park et al. (US 9,584,742) discloses a method of binning pixels in an image sensor including: dividing a pixel array into a plurality of binning areas, wherein each binning area includes (2n)*(2n) pixels, wherein n is an integer equal to or greater than two; and generating binning pixel data in each of the binning areas, wherein the locations of the binning pixel data of each binning area are evenly distributed within the binning area.
Alakarhu et al. (US 2008/0260291) teaches a method and an apparatus 
for image binning (downscaling) according to a predetermined procedure for a pre-selected color arrangement (e.g., a Bayer arrangement) by substantially maintaining a phase of channels (represented by selected colors) for reducing/elimination of artifacts in images taken by an electronic device.  Several binning or scaling modes where the center points of each binned (e.g., averaged) pixel are arranged in the pre-selected color arrangement and maintain 
the phase of the channels are described. 


wherein during readout electrical signals from two pixels positioned along a first diagonal are binned followed by binning the signals from two pixels positioned along the remaining second reverse diagonal in order to reduce spatial color artifacts associated with orthogonal binning schemes and minimize gaps or irregular spacing between optical centers within an image read out from the array of pixel cells.
	Kim (US 2012/0281121) teaches that an output level of a pixel is determined using a reflected light reflected against an object.  Pixel binning is selectively performed according to the output level of the pixel. 
	However, none of the prior art of record teaches or fairly suggest the combination of limitations of claim 1 that includes “performing a first scanning process that is to scan a sensing area of the image sensor, to obtain a first number of pixel data; performing a second scanning process that is to scan the sensing area after the first scanning process is completed, to obtain a second number of pixel data; and performing pixel binning on the second number of pixel data according to an offset value, a bin size and an arithmetic value, wherein the offset value, a binning size and the arithmetic value are determined according to the first number of pixel data.”  The prior art of record also fails to teach or suggest the combination of limitations of claim 8 that includes “a scanning circuit, configured to perform a first scanning process that is to scan a sensing area of the image sensor to obtain a first number of pixel data and a second scanning process that is to scan the sensing area after the first scanning process is completed to obtain a second number of pixel data; and a pixel binning processing circuit, configured to perform pixel binning on the second number of pixel data according to an offset value, a bin size and an arithmetic value, wherein the offset value and the arithmetic value are determined according to the first number of pixel data.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/NHAN T TRAN/Primary Examiner, Art Unit 2697